Citation Nr: 1015274	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 
1960 to June 1964, and in the U.S. Coast Guard from November 
1964 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2010, the Veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

The Veteran had initiated an appeal of the denial of service 
connection for tinnitus, sleep apnea, coronary artery 
disease, hypertension, and transient ischemic attacks, as 
well as the denial of reopening of a claim of service 
connection for gout in the April 2007 rating decision.  
However, these appeals were not included in the April 2009 
Substantive Appeal (VA Form 9); therefore, these issues were 
not perfected for appellate review.  Hence, they are not 
addressed herein.

The issue of entitlement to service connection for 
orthostatic hypotension has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran seeks service connection for diabetes mellitus, 
type II, as a result of exposure to ionizing radiation, 
specifically, assignment to a ship which participated in or 
was in the vicinity of Operation Dominic and Johnston Island 
in 1962.  A record of the Veteran's service indicates that he 
was assigned to the 
USS Pickaway for the majority of his Navy service, including 
the entirety of 1962.  A PIES search requested by the RO 
resulted in a response indicating that there was no record of 
the Veteran being exposed to ionizing radiation while in 
service.  However, the Board notes that the Veteran has 
provided a detailed statement regarding his ship's presence 
near Johnston Island when a nuclear test was conducted, 
cleaning the deck afterward, and having his clothes taken 
afterward by the Navy to be burned.  The Board finds the 
Veteran's statements regarding this experience credible, 
noting that they have been consistent since 1978.   

In light of the Veteran's statements, the Board finds that 
additional development in regards to the Veteran's exposure 
to ionizing radiation is warranted.  Specifically, both the 
Veteran's service personnel records and the appropriate 
records related to the location and assignments of his ship, 
USS Pickaway, during the time period of May 1968 to November 
1968 should be sought.

If the evidence obtained pursuant to this development 
reflects that the 
USS Pickaway participated in Operation Dominic or was in the 
vicinity of Johnston Island during the period of May 1968 to 
November 1968, the Veteran's claim should be developed in 
accordance with the guidelines for radiation exposure claims 
as set forth in 38 C.F.R. § 3.311, to include a dosage 
determination and an analysis of any medical relationship 
between diabetes mellitus, type II, and radiation exposure.  
The articles submitted by the Veteran should be included for 
review as part of such analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
service personnel records from the 
appropriate federal records custodian and 
incorporate them in the claims file.

2.  The RO/AMC should request from the 
appropriate federal records custodian(s) 
any and all information regarding the 
location(s) and assignment(s) of the 
USS Pickaway for the period of May 1962 
through November 1962, to include any 
participation in Operation Dominic or 
maneuvers in the vicinity of Johnston 
Island during that time period.

3.  If the information obtained pursuant 
to the development listed above indicates 
that the Veteran was present for Operation 
Dominic or in the vicinity of nuclear 
testing at Johnston Island, develop the 
claim of service connection in accordance 
with the 38 C.F.R. § 3.311.  Such 
development should include a dose estimate 
of any exposure and an opinion regarding 
the likelihood of a relationship between 
the Veteran's diabetes mellitus, type II, 
and in-service exposure to ionizing 
radiation.  Copies of the articles 
regarding links between radiation exposure 
and diabetes mellitus provided by the 
Veteran should be reviewed and addressed 
by such analysis.

4.  Once the development above is 
completed, to include development under 
38 C.F.R. § 3.311 if warranted, the claim 
should be re-adjudicated.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
